Citation Nr: 1135382	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, claimed as secondary to service-connected disability.   

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability, claimed as secondary to service-connected disability.

3.  Entitlement to an evaluation for degenerative changes of the right knee, status-post total knee replacement, in excess of 10 percent prior to June 1, 2011, and in excess of 30 percent from June 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that held that new and material evidence had not been received to reopen the Veteran's claims for service connection for a low back disability and a left hip disability, each claimed as secondary to service-connected disability.  It is also on appeal from a February 2009 rating decision of the RO in Los Angeles, California, that denied an evaluation in excess of 10 percent for degenerative changes of the right knee.  

During the pendency of the appeal, a December 2010 rating decision assigned a 30 percent evaluation for the Veteran's right knee disability, effective June 1, 2011.  

The RO in Los Angeles has jurisdiction of the Veteran's claims file. 

The issues of entitlement to service connection for a low back disability, claimed as secondary to service-connected disability; service connection for a left hip disability, claimed as secondary to service-connected disability; and entitlement to an evaluation for degenerative changes of the right knee, status-post total knee replacement, in excess of 10 percent prior to June 1, 2011, and in excess of 30 percent from June 1, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2004 rating decision denied service connection for a low back disability, secondary to service-connected left knee disability.

2.  Evidence added to the record since the July 2004 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disability, secondary to service-connected disability, and does raise a reasonable possibility of substantiating that claim.

3.  A July 2006 rating decision denied service connection for a left hip disability, secondary to service-connected bilateral knee disability.  

4.  Evidence added to the record since the July 2006 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left hip disability, secondary to service-connected disability, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied service connection for a low back disability, secondary to service-connected left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  Evidence received since the July 2004 rating decision that denied service connection for a low back disability, secondary to service-connected left knee disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  The July 2006 rating decision that denied service connection for a left hip disability, secondary to service-connected bilateral knee disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

4.  Evidence received since the July 2006 rating decision that denied service connection for a left hip disability, secondary to service-connected bilateral knee disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Board is reopening the Veteran's claims for service connection and remanding them for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim,  VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The July 2004 rating decision denied service connection for a low back disability, secondary to service-connected left knee disability.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002).  Evidence of record at that time included a July 2004 VA medical opinion that there was no relationship between the onset and/or etiology of the Veteran's low back disability and his service-connected left knee disability.  

The July 2006 rating decision denied service connection for a left hip disability, secondary to service-connected bilateral knee disability.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105.  Evidence of record at that time included a June 2006 VA medical opinion that it was less likely that the Veteran's left hip disability was related to his left knee, as the left hip condition had existed since childhood.  

In connection with his application to reopen his service connection claims, the Veteran submitted April 2010 VA medical records showing that he underwent a total knee arthroplasty for his service-connected right knee disability.  During a January 2011 hearing before the undersigned Veterans Law Judge, the Veteran stated in essence that the symptoms of his low back disability and left hip disability had increased since the total right knee replacement.  He is competent to so testify.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board finds that the VA medical records and hearing testimony the Veteran submitted to reopen his service connection claims constitute new and material evidence to reopen each of his claims.  They are new documents that did not exist at the time of the prior final denials and were not previously submitted to VA.  They are material because they show that surgical treatment of the Veteran's service-connected right knee disability, that occurred after the above VA medical opinions were obtained, may have resulted in additional symptoms of the Veteran's low back and left hip disabilities.  The evidence is not cumulative or redundant of the evidence of record at the time of the July 2004 or July 2006 rating decisions, and raises a reasonable possibility of substantiating each claim.  See 38 C.F.R. § 3.156(a).  The Board again observes that the credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus, supra.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a low back disability, claimed as secondary to service-connected disability, is granted; to this extent only, the appeal is granted.

New and material evidence having been received, the application to reopen a claim for service connection for a left hip disability, claimed as secondary to service-connected disability, is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the claims for service connection for a low back disability, claimed as secondary to service-connected disability, and a left hip disability, claimed as secondary to service-connected disability, have been reopened, the claims must be considered de novo.  On review, the Board finds that each claim requires additional development.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VCAA requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

In this case, additional development is required to determine whether the Veteran's current low back disability and left hip disability are aggravated by his service-connected right knee, which underwent a total replacement in April 2010.  As noted above, there is competent medical and lay evidence indicating that the Veteran's total right knee replacement may have aggravated each disability.  Thus, a VA examination is warranted.  See McLendon, supra.

With respect to the Veteran's claim for an increased evaluation for degenerative changes of the right knee, status-post total knee replacement, the Board observes that he has not had an adequate VA examination since his April 2010 total knee replacement.  In this regard, the report of a May 2010 VA examination provides that range of motion testing was not performed because the Veteran's right knee was ankylosed, and he could not perform stability tests because he had just had surgery.  During the January 2011 hearing, the Veteran testified as to continuing symptoms of swelling and limitation of motion, and said his right knee was no better than before the surgery.  Accordingly, another VA examination is necessary for the proper adjudication of this claim.  

With respect to each claim, the Veteran testified during the January 2011 hearing that he continued to receive medical treatment at the Long Beach VA Medical Center (VAMC).  The claims file contains no VA treatment records dated after June 30, 2010.  There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, any VA treatment records dated after June 30, 2010, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all treatment records from the Long Beach VAMC dated after June 30, 2010.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability or left hip disability that may be present, and to determine the nature and current level of severity of the Veteran's service-connected degenerative changes of the right knee status-post total knee replacement.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to: (1) opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's low back disability was aggravated by the Veteran's service-connected degenerative changes of the right knee status-post total knee replacement; (2) opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's let hip disability was aggravated by the Veteran's service-connected degenerative changes of the right knee status-post total knee replacement; and (3) determine the nature and current level of severity of the Veteran's service-connected degenerative changes of the right knee status-post total knee replacement.  

A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's claims, including any baseline considerations that may be required pursuant to 38 C.F.R. § 3.310(b).  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


